NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

42 VENTURES, LLC,                               No.    20-17305

                Plaintiff-Appellant,            D.C. No.
                                                1:20-cv-00228-DKW-WRP
 v.

VINIT MAV; HE SHAN; HOSAM                       MEMORANDUM*
AZZAM; FAHD ALI; DOES, 1-10,

                Defendants-Appellees,

and

PATRICK REND, AKA Ivan Petrovic;
PATRICK PETROV,

                Defendants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                        Argued and Submitted July 9, 2021
                      Submission Vacated September 8, 2021
                         Resubmitted December 10, 2021
                                Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Appellant 42 Ventures, LLC appeals from the dismissal for lack of personal

jurisdiction of its trademark infringement claims against Appellees Vinit Mav, He

Shan, Hosam Azzam, and Fahd Ali, four foreign individuals. Appellees have not

appeared in court or filed any pleadings or briefs in this case. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm in part and remand.

      For personal jurisdiction under Rule 4(k)(2) of the Federal Rules of Civil

Procedure to comport with due process, three conditions must be met: (1) a

nonresident defendant must either purposefully direct his activities to the United

States or purposefully avail himself of the privilege of conducting activities in the

United States; (2) the claim must arise out of or relate to those U.S.-related

activities; and (3) exercising jurisdiction must be reasonable. Axiom Foods, Inc. v.

Acerchem Int’l, Inc., 874 F.3d 1064, 1068, 1072 (9th Cir. 2017).

      The first condition is not satisfied here. For intentional torts such as

trademark infringement, a plaintiff must satisfy the first condition by showing

either (1) that the tortious conduct occurred in the United States; or (2) that out-of-

forum tortious conduct was purposefully directed to the United States. See

Freestream Aircraft (Berm.) Ltd. v. Aero L. Grp., 905 F.3d 597, 604-06 (9th Cir.

2018). 42 Ventures has failed to plead facts showing either that the trademark

infringement occurred in the United States or that Appellees purposely directed

their infringement to the United States.


                                           2
       In AMA Multimedia, LLC v. Wanat, 970 F.3d 1201, 1212 (9th Cir. 2020), we

held, based on facts similar to those pleaded here, that a foreign defendant who

unlawfully hosted copyrighted works on a website visited by U.S. users did not

purposefully direct his activities to the United States. There is one fact that might

distinguish this case from Wanat: 42 Ventures alleges that Appellees Mav and

Azzam used U.S.-based web server companies to host their infringing content. See

id. at 1212 n.8 (characterizing “reli[ance] on U.S.-based servers” as “action[]

aimed at the United States” but explaining that the defendants had not used U.S.-

based servers). Using servers in the United States to store and disseminate

infringing content might qualify as in-forum use of a trademark, thus satisfying the

first prong of the minimum contacts test by showing purposeful availment. And

deliberately choosing servers in the United States to enable faster service to U.S.-

based customers could indicate purposeful direction to the United States. See id.

But because 42 Ventures did not allege that the servers were in fact located in the

United States, as opposed to merely operated by U.S.-based companies (but

perhaps located in other countries), we decline to resolve these novel questions at

this stage.

       We agree that the district court lacked personal jurisdiction on the facts




                                           3
pleaded in the Complaint.1 But because 42 Ventures could plead jurisdictional

facts that might save its Complaint, the district court erred in dismissing the

Complaint without granting leave to amend. See Ariz. Students’ Ass’n v. Ariz. Bd.

of Regents, 824 F.3d 858, 871 (9th Cir. 2016).

      Accordingly, we AFFIRM the district court’s dismissal and REMAND with

instructions to grant leave to amend.




1
  The district court did not abuse its discretion when it denied an alternative motion
to transfer venue to the Northern District of California. 42 Ventures pleads no
facts that could show that Appellees availed themselves of California’s benefits or
directed their actions to California. See Mavrix Photo, Inc. v. Brand Techs., Inc.,
647 F.3d 1218, 1223 (9th Cir. 2011) (concluding that “the jurisdictional analyses
under [California] law and federal due process are the same”).


                                          4